DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2020 and 02/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Fig. 5, element S540 should be “intra” not “intro”; and Fig. 10, element S1030 “of th evideo” should be “of the video.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Particularly, a drawing illustrating claims 6-7 and 18-19, “wherein the intra prediction modes included in S1 and S2 are determined by: splitting S2 into a first level and a second level; including 2L number of the intra prediction modes at the first level of S2 and 2M number of the intra prediction modes at the second level of S2, wherein L and M are integers greater than 1; and including the angular intra prediction modes at the first level of S2 in S1” is required.

Specification
The disclosure is objected to because of the following informalities: 
“JVET was renamed to Joint Video Experts Team” should be “JVET, Joint Video 
“line intra prediction may ne disable” is ungrammatical; ¶[0062]. 
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND SYSTEM OF VIDEO CODING USING A SUBSET OF AVAILABLE INTRA PREDICTION MODES FOR MULTIPLE REFERNCE LINES.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities: “wherein a subset of all available intra prediction modes, also known as an allowed intra prediction mode set (AIPM)” should be “wherein an allowed intra prediction mode set (AIPM), comprising a subset of all available intra prediction modes...”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3-7 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The published application discloses “[0084] In one embodiment, the intra prediction modes included in S1 and S2 may be determined by splitting S2 into a first level and a second level, including 2.sup.L number of the intra prediction modes at the first level of S2 and 2.sup.M number of the intra prediction modes at the second level of S2, where L and M are integers greater than 1, and including the angular intra prediction modes at the first level of S2 in S1. Thus, the intra prediction modes included in S1 and S2 can be coded efficiently. [0085] Similarly, in another embodiment, the intra prediction modes included in S1 and S2 may be determined by splitting S2 into a first level, a second level, and a third level, including 2.sup.L number of the intra prediction modes at the first level of S2, 2.sup.M number of the intra prediction modes at the second level of S2, and 2.sup.N number of the prediction modes at the third level of S2, where L, M, and N are integers greater than 1, and including the angular intra prediction modes at the first and the second levels of S2 in S1. Thus, the intra prediction modes included in S1 and S2 can be coded efficiently.” However, it does not disclose how L and M integers are determined. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Taking claim 6 as exemplary, it recites “wherein the intra prediction modes included in S1 and S2 are determined by: splitting S2 into a first level and a second level; including 2L number of the intra prediction modes at the first level of S2 and 2M number of the intra prediction modes at the second level of S2, wherein L and M are integers greater than 1; and including the angular intra prediction modes at the first level of S2 in S1.” However, it is not clear how L and M are determined, how to determine their relationship to the intra prediction modes and their limiting range. One skilled in the art would not what the inventor regards as the invention, and therefore, the claims are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 8-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bross et al.  (U.S. Patent Application Publication No. 2021/0120240 A1), [hereinafter Bross].
Regarding claim 1, Bross discloses a video decoding method ([0027] Further embodiments relate to methods for encoding and decoding a video and to a computer program product.), comprising: 
obtaining a bitstream including a plurality of coded frames of a video signal (A decoder for receiving and decoding an output bitstream 1012 and a generated output video signal 1014, i.e., coding data, may be implemented accordingly; 0048 and Fig. 1, element 1012); 
decoding each of the plurality of coded frames into a plurality of coding tree units (CTUs) and each of the plurality of CTUs into a plurality of residual blocks ([0063] A respective decoder such as video decoder 1008 or a video decoder for generating a video stream again, may accordingly be configured to decode, by block based predictive decoding, pictures coded in coding data into a video and [0248] When for example square Coding Tree Units (CTU) are used as basic processing unit, the maximum intra prediction block size can be equal to the maximum block size, i.e. the CTU block size N×N); 
recovering a coding block for each of the plurality of residual blocks based on multiple reference line intra prediction (MRLP) flags and reference samples included in each coded frame (Accordingly, the video decoder may be configured to receive information indicating a use of extended reference samples by such a flag; 0261), wherein a subset of all available intra prediction modes ([0181] When the set of allowed intra prediction modes for extended reference samples is restricted, i.e. a subset of the allowed intra prediction modes for nearest reference samples, there are two different ways to signal the mode m and the index i, e.g., when the subset is referred to as restricted prediction modes for the extended reference samples), also known as an allowed intra prediction mode set (AIPM), is determined for each of the multiple reference lines selected for intra prediction based on coding efficiency and compression performance, and each of the multiple reference lines is identified by an index number, which is an integer greater than or equal to zero (Fig. 3); 
reconstructing each frame of the video signal by storing the recovered coding block for each of the plurality of residual blocks in a frame buffer ([0049] The quantized transformed coefficients are then scaled and inversed transformed to generate the reconstructed residual signal before potential in-loop filtering operations. This signal can be added to the prediction signal again to get the reconstruction that is also available at the decoder. The reconstructed signal can be used to predict succeeding samples in coding order within the same picture.); and 
(decoding an output bitstream 1012 and a generated output video signal 1014; 0048).
Regarding claim 2, Bross discloses all the limitations of claim 1, as discussed above. Bross also discloses wherein: the index number of the reference line sequentially increases as the reference line is further away from a current block (Fig. 3); the reference line immediately adjacent to the current block is called a zero reference line and has the index number equal to zero (the reference area index i may indicate an extension of a distance between the prediction block 1066 and the respective reference sample 1062 or 1064; 0056 and Fig. 3 0= i), and the corresponding AIPM set is denoted as S2; the reference line with the index number greater than zero is called a non-zero reference line and the corresponding AIPM set is denoted as S1; and S1 is a subset of S2 (determine a first prediction for the prediction block using a first prediction mode of a set of prediction modes, the first set of prediction modes comprising prediction modes using the plurality of nearest reference samples in absence of the extended reference samples; and to determine a second prediction for the prediction block using a second prediction mode of a second set of prediction modes, the second set of prediction modes comprising a subset of the prediction modes of the first set, the subset being associated with the plurality of extended reference samples; 0021-24).
Regarding claim 6, Bross discloses all the limitations of claim 2, as discussed above. Bross also discloses wherein the intra prediction modes included in S1 and S2 are determined by: splitting S2 into a first level (top intra modes) and a second level  (DC and angular modes); including 2L number of the intra prediction modes at the first level of S2 and 2M number of the intra prediction modes at the second level of S2, wherein L and M are integers greater than 1 (determine a first prediction for the prediction block using a first prediction mode of a set of prediction modes, the first set of prediction modes comprising prediction modes using the plurality of nearest reference samples in absence of the extended reference samples; and to determine a second prediction for the prediction block using a second prediction mode of a second set of prediction modes, the second set of prediction modes comprising a subset of the prediction modes of the first set, the subset being associated with the plurality of extended reference samples; 0021-24 and first level are angular modes, and DC and Planar are the second level, 2.sup.1.); and including the angular intra prediction modes at (For these extended reference samples lines, only angular prediction as described herein are allowed. …When the reference area index is not equal to 0, i.e. extended reference lines are used, DC and planar intra prediction modes are not used [i.e., exclude non-angular, include all angular]; 0256).
Regarding claim 7, Bross discloses all the limitations of claim 2, as discussed above. Bross also discloses wherein the intra prediction modes included in S1 and S2 are determined by: splitting S2 into a first level (top intra modes), a second level (DC and angular modes), and a third level (left intra modes); including 2L number of the intra prediction modes at the first level of S2, 2M number of the intra prediction modes at the second level of S2, and 2N number of the prediction modes at the third level of S2, wherein L, M, and N are integers greater than 1 (determine a first prediction for the prediction block using a first prediction mode of a set of prediction modes, the first set of prediction modes comprising prediction modes using the plurality of nearest reference samples in absence of the extended reference samples; and to determine a second prediction for the prediction block using a second prediction mode of a second set of prediction modes, the second set of prediction modes comprising a subset of the prediction modes of the first set, the subset being associated with the plurality of extended reference samples; 0021-24 and first level are angular modes, and DC and Planar are the second level, 2.sup.1.); and including the angular intra prediction modes at the first and the second levels of S2 in S1  (For these extended reference samples lines, only angular prediction as described herein are allowed. …When the reference area index is not equal to 0, i.e. extended reference lines are used, DC and planar intra prediction modes are not used [i.e., exclude non-angular, include all angular]; 0256).
Regarding claim 8, Bross discloses all the limitations of claim 2, as discussed above. Bross also discloses wherein the intra prediction modes included in S1 are determined by: when one of the intra prediction modes of the neighboring blocks is an angular intra prediction mode, including at least one angular intra prediction mode of non-nominal angles ([0058] In order to indicate which reference samples to use for prediction, each line of reference samples is associated with a reference area index i. The nearest reference samples are given an index i=0, the next line of extended reference samples i=1 and so on. Using the notation from FIG. 3, the top reference samples can be described by r(x, −1−i) with x ranging from 0 to M and the left reference samples can be described by r(−1−i, y) with y ranging from 0 to N. The parameters M for the horizontal extend and N for the vertical extend of the reference samples depend on the intra-picture prediction. In case top-right diagonal prediction is used as maximum angle clockwise for example as described in connection with FIG. 4e, the top reference samples need to extent M=W+H−1+i samples in horizontal direction [i.e., non-nominal]. In case bottom-left diagonal prediction is used as maximum angle counter clockwise for example as described in FIG. 4a, the left reference samples need to extent M=H+W−1+i samples in vertical direction. As in FIG. 3, W describes the width and H the height of the prediction block).
Regarding claim 9, Bross discloses all the limitations of claim 2, as discussed above. Bross also discloses wherein the intra prediction modes included in S1 and S2 are determined by: including all the angular intra prediction modes of S2 in S1 (For these extended reference samples lines, only angular prediction as described herein are allowed. …When the reference area index is not equal to 0, i.e. extended reference lines are used, DC and planar intra prediction modes are not used  [i.e., exclude non-angular, include all angular]; 0256).
Regarding claim 10, Bross discloses all the limitations of claim 2, as discussed above. Bross also discloses wherein the intra prediction modes included in S1 and S2 are determined by: including all the intra prediction modes of S2 in S1 (Fig. 3).
Regarding claim 11, Bross discloses all the limitations of claim 2, as discussed above. Bross also discloses wherein the intra prediction modes included in S1 and S2 are determined by: including all the angular intra prediction modes of S2 in S1; and excluding all the non-angular intra prediction modes of S2 in S1 (For these extended reference samples lines, only angular prediction as described herein are allowed. …When the reference area index is not equal to 0, i.e. extended reference lines are used, DC and planar intra prediction modes are not used  [i.e., exclude non-angular, include all angular]; 0256).
Regarding claim 12, Bross discloses all the limitations of claim 2, as discussed above. Bross also discloses wherein the intra prediction modes included in S1 and S2 are determined by: including more angular intra prediction modes in S1 than S2 (Fig. 3 showing reference samples increasing as the reference area index increases).
Regarding claim 13, Bross discloses a video encoding method ([0027] Further embodiments relate to methods for encoding and decoding a video and to a computer program product.), comprising: 
obtaining a current frame of a video input (The video encoder 1000 is configured to receive an input video signal 1002 comprising a plurality of pictures, a sequence of pictures forming a video; 0048 and Fig. 1); 
partitioning the obtained current frame into a plurality of blocks (The video encoder 1000 comprises a block 1004 being configured to divide the signal 1002 into an area of samples, i.e., to form blocks from the input video signal 1002.; 0048 and Fig. 1);
predicting a symbol level for each partitioned block by incorporating multiple reference line intra prediction, wherein: intra prediction modes are derived based on multiple reference lines of neighboring blocks ([0181] When the set of allowed intra prediction modes for extended reference samples is restricted, i.e. a subset of the allowed intra prediction modes for nearest reference samples, there are two different ways to signal the mode m and the index i, e.g., when the subset is referred to as restricted prediction modes for the extended reference samples);
a subset of all available intra prediction modes, also known as an allowed intra prediction mode set (AIPM), is determined for each of the multiple reference lines based on coding efficiency and compression performance ([0052] For reference sample generation, current video coding standards use directly neighboring samples to predict the current block. In literature, it was proposed to use multiple reference lines in addition to the nearest, directly neighboring samples. The additional reference lines to be used in intra-picture prediction are further referred to as extended reference samples in detailed in the following.); and each of the multiple ([0181] When the set of allowed intra prediction modes for extended reference samples is restricted, i.e. a subset of the allowed intra prediction modes for nearest reference samples, there are two different ways to signal the mode m and the index i, e.g., when the subset is referred to as restricted prediction modes for the extended reference samples; and Fig. 3); 
transforming and quantizing a residual symbol level derived by subtracting the predicted symbol level from a current symbol level (a transform, scaling and quantization block 1016 together with a block 1018 for motion estimation of the signal 1022 being the input video signal 1002 divided into blocks by the block 1004 may both provide information in terms of quantized transform coefficients and a motion information so as to enable entropy coding for the output bitstream 1012; 0048 and Fig. 1); 
entropy coding the transformed and quantized residual symbol level (Fig. 1, element 1024); and 
generating a bitstream including the entropy coded residual symbol level (Fig. 1, element 1012).
Regarding claim 14, Bross discloses all of the elements of claim 2 in decoder method form rather than encoder method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 14. 
Regarding claim 18, Bross discloses all of the elements of claim 6 in decoder method form rather than encoder method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 18. 
Regarding claim 19, Bross discloses all of the elements of claim 7 in decoder method form rather than encoder method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 19. 
Regarding claim 20, Bross discloses all of the elements of claim 8 in decoder method form rather than encoder method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bross, further in view of P. Rivaz et al., “AV1 Bitstream & Decoding Process Specification”, The Alliance for Open Media, 2018, [online] Available: https://aomediacodec.github.io/av1-spec/av1-spec.pdf. 681 pages, cited by applicant, [hereinafter Rivaz], and further in view of Young et al., (U.S. Patent Application Publication No. 2019/0124342 A1), [hereinafter Young].
Regarding claim 3, Bross discloses all the limitations of claim 2, as discussed above. Bross also discloses wherein the intra prediction modes included in S1 are determined by: including angular intra prediction modes with nominal angles regardless of a size of the current block and the intra prediction modes of neighboring blocks; including either a SMOOTH_V mode or a SMOOTH_H mode regardless of the size of the current block and the intra prediction modes of ([0077] The video encoder may further be configured to select predict the prediction block using an angular prediction mode; wherein the 3-tap filter, a 5-tap filter and a 7-tap filter are configured as bilateral filters, wherein the video encoder is configured to select to use one of the 3-tap filter, the 5-tap filter and the 7-tap filter based on an angle used for the angular prediction, the angle arranged between a horizontal or a vertical direction of the angular prediction mode; and/or wherein the video decoder is configured to select to use one of the 3-tap filter, the 5-tap filter and the 7-tap filter based on a block size of the prediction block. As shown in FIG. 4f, an angle ε may describe an angle of a direction of an angular prediction used for predicting the prediction block 1066 with respect to horizontal borders 1072 and/or vertical borders 1074 of the prediction block 1066 and measured towards a diagonal 1076 between the horizontal and vertical direction, i.e., the angle of the angular prediction is at most 45°. With increasing angle ε an increased number of taps may be used in the filter. Alternatively or in addition, a block size may define a basis or dependency for selecting the filter.).
However, Bross does not explicitly disclose wherein: the nominal angles are 45°, 67°, 90°, 113°, 135°, 157°, 180°, and 203°; and the SMOOTH_V mode and the SMOOTH_H mode are the intra prediction modes using quadratic interpolation in a vertical direction or a horizontal direction, respectively.
Rivaz suggests (intra_frame_y_mode specifies the direction of intra prediction filtering:

0 DC_PRED
1 V_PRED
2 H_PRED
3 D45_PRED
4 D135_PRED
5 D113_PRED
6 D157_PRED
7 D203_PRED
8 D67_PRED
9 SMOOTH_PRED
10 SMOOTH_V_PRED
11 SMOOTH_H_PRED
12 PAETH_PRED; p. 174).
However, Rivaz does not explicitly disclose intra prediction modes using quadratic interpolation.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intra prediction modes of Bross with the intra frame modes suggested by Rivaz, as it is the part of the method of compressing the data to be transmitted to the decoder and part of the AV1 standard to decrease bandwidth needed for transmission without loss of information for the reconstruction process. The motivation would be to produce encoded data in a coded video bitstream. 
Young suggests intra prediction modes using quadratic interpolation ([0272] In the SMOOTH_V intra prediction mode, the prediction pixels of the bottom-most row of the prediction block are estimated with the value of the last pixel in the left column (i.e., the value of pixel at location L). The remaining pixels of the prediction block are calculated by quadratic interpolation in the vertical direction. [0273] In the SMOOTH_H intra prediction mode, the prediction pixels of the right-most column of the prediction block are estimated with the value of the last pixel in the top row (i.e., the value of pixel at location D). The remaining pixels of the prediction block are calculated by quadratic interpolation in the horizontal direction.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intra prediction modes of Bross-DeRivaz with the well-known process of quadratic interpolation suggested by Young. The motivation would be to calculate the prediction block. Young at [0273].
Regarding claim 15, Bross discloses all of the elements of claim 3 in decoder method form rather than encoder method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 15. 

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bross-Rivaz, further in view of Young, [hereinafter Bross-Rivaz-Young], and further in view of Joshi et al., (U.S. Patent Application Publication No. 2019/0335199 A1), [hereinafter Joshi].
Regarding claim 4, Bross-Rivaz-Young suggest all the limitations and motivation of claim 3, as discussed above. However, Bross-Rivaz-Young do not explicitly disclose wherein: when the height of the current block is greater than or equal to the width of the current block, the SMOOTH_V mode is included in S1; and when the width of the current block is greater than the 
Joshi suggests wherein: when the height of the current block is greater than or equal to the width of the current block, the SMOOTH_V mode is included in S1 ([0068] Illustrated with respect to the SMOOTH_V_PRED intra-prediction mode (i.e., the intra-prediction mode 700) are a prediction block 702, first neighboring pixels 706, second pixels 708, and third neighboring pixels 710. The prediction block 702 is the prediction block to be generated. The prediction block is coextensive with (i.e., has the same size as) a current block being predicted.); and when the width of the current block is greater than the height of the current block, the SMOOTH_H mode is included in S1 ([0096] Illustrated with respect to the SMOOTH_H_PRED intra-prediction mode (i.e., the intra-prediction mode 730) are a prediction block 732, first neighboring pixels 736, second pixels 738, and third neighboring pixels 740. The prediction block 732 is the prediction block to be generated. The prediction block is coextensive with (i.e., has the same size as) a current block being predicted).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intra prediction modes of Bross-DeRivaz-Young with the size limitations suggested by Joshi. The motivation would be to generate the prediction block. Joshi at [0096].
Regarding claim 5, Bross-Rivaz-Young suggest all the limitations and motivation of claim 3, as discussed above. However, Bross-Rivaz-Young do not explicitly disclose wherein: when the width of the current block is greater than or equal to the height of the current block, the SMOOTH_V mode is included in S1; and when the height of the current block is greater than the width of the current block, the SMOOTH_H mode is included in S1.
Joshi suggests wherein: when the width of the current block is greater than or equal to the ([0023] Implementations according to this disclosure use different intra-prediction modes depending on the gradient direction. For example, a first intra-prediction mode (referred to herein as the “SMOOTH_H_PRED” mode) may be selected by a codec when the gradient of the current block is primarily or substantially horizontal; a second intra-prediction mode (referred to herein as the “SMOOTH_V_PRED” mode) may be selected by the codec when the gradient of the current block is primarily or substantially vertical).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intra prediction modes of Bross-DeRivaz-Young with the size limitations suggested by Joshi. The motivation would be to generate the prediction block. Joshi at [0096].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Urban discloses (For these extended reference samples lines, only angular prediction as described herein are allowed. …When the reference area index is not equal to 0, i.e. extended reference lines are used, DC and planar intra prediction modes are not used  [i.e., exclude non-angular, include all angular]; 0256).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487